ELECTRONIC CITATION: 2009 FED App. 0011P (6th Cir.)
                           File Name: 09b0011p.06



           BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: JOHN E. ROBERTS                       )
       JUDY K. ROBERTS,                      )
                                             )
                  Debtors.                   )
_____________________________________        )
                                             )
CLYDE HARDESTY, TRUSTEE,                     )      No. 09-8020
                                             )
                  Appellant,                 )
                                             )
      v.                                     )
                                             )
CITIFINANCIAL, INC.,                         )
                                             )
                  Appellee.                  )
                                             )
                                             )
In re: HONOR FRIESNER,                       )
                                             )
                  Debtor.                    )      No. 09-8021
_____________________________________        )
                                             )
WILLIAM TODD DROWN, TRUSTEE,                 )
                                             )
                  Appellant,                 )
                                             )
      v.                                     )
                                             )
CITIFINANCIAL, INC.,                         )
                                             )
                  Appellee.                  )
                                             )
______________________________________       )

                   Appeal from the United States Bankruptcy Court
                          for the Southern District of Ohio
                   Case No. 08-51945; Adversary Case No. 08-2171
                   Case No. 08-54576; Adversary Case No. 08-2207
                                    Argued: November 4, 2009

                              Decided and Filed: November 9, 2009

        Before: FULTON, HARRIS, and RHODES, Bankruptcy Appellate Panel Judges.
                              ____________________

                                             COUNSEL

ARGUED: William Todd Drown, FOLLAND & DROWN LPA, Mount Vernon, Ohio, for
Appellants. Amelia A. Bower, PLUNKETT COONEY, Columbus, Ohio, for Appellee. ON
BRIEF: William Todd Drown, FOLLAND & DROWN LPA, Mount Vernon, Ohio, for Appellants.
Amelia A. Bower, PLUNKETT COONEY, Columbus, Ohio, for Appellee.

                                      ____________________

                                            OPINION
                                      ____________________

       STEVEN RHODES, Bankruptcy Appellate Panel Judge. After reviewing the record and the
parties’ briefs, and after considering their oral arguments, the Panel determines that the bankruptcy
court’s findings of fact are not clearly erroneous and its conclusions of law are correct. We therefore
affirm the bankruptcy court’s decision for the reasons stated by that court in its well-written opinion
entered in Hardesty v. Citifinancial, Inc. (In re Roberts), 402 B.R. 808 (Bankr. S.D. Ohio 2009), and
incorporated in In re Friesner.




                                                  -2-